[Cite as State v. Anderson, 2022-Ohio-1313.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 110631
                 v.                                  :

ROBERT ANDERSON,                                     :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 21, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-654592-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Amanda M. Hall, Assistant Prosecuting
                 Attorney, for appellee.

                 Valore & Gordillo, LLP, and Dean M. Valore, for
                 appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant Robert Anderson (“Anderson”) pleaded guilty

to one count of sexual battery. Anderson received a two-year sentence and now
appeals on the ground that he was prejudiced by the ten-year preindictment delay.

We affirm.

                Anderson was indicted on December 1, 2020, for two counts of rape

with sexually violent predator specifications for an incident that allegedly occurred

on June 19, 2010. Anderson’s motion to dismiss due to preindictment delay or

alternatively a demand for a speedy trial contained the wrong case number and was

docketed and served in a different case. Notwithstanding that fact, a hearing on the

motion was conducted on June 21, 2021.1

                Anderson argued that the audio recording produced by the state of

J.H., the sole witness to what transpired at the party where the alleged incident

occurred, revealed that J.H. only had a “vague recollection of the events” and could

not really recall what happened. (Tr. 13.) The state also produced an audio

recording of the victim who, according to the record, stated that she had been

drinking quite a lot that day and recalled she or Anderson, who was 18 years of age

at the time, left school early the day of the encounter. It was also offered that J.H.

and the victim were dating at the time.

                The state countered that it had 25 years to indict for rape and that

Anderson did not argue that all four people who were allegedly at the house at the

time were unable to remember what transpired or could not be located. The trial

court denied the speedy trial dismissal motion in large part due to COVID




      1   On August 24, 2021, the original motion was located and added to the record.
considerations. The trial court also denied the motion to dismiss for preindictment

delay; however, the trial court informed the defense that if an investigator was

required for the preindictment-delay argument, the court would consider a motion

requesting assignment of an investigator “up to a certain limit of expenses.” (Tr. 22.)

The defense also indicated that Anderson might be willing to accept responsibility

for a sexual battery charge with a reservation of Anderson’s right to appeal the

preindictment delay issue.

               On June 23, 2021, Anderson pleaded guilty to an amended charge of

sexual battery, a third-degree felony under R.C. 2907.03(A)(2). The sexually violent

predator specification was deleted, and the remaining rape count and specification

were nolled.

               At the time of Anderson’s indictment and sentence in the instant case,

Anderson was serving an eight-year sentence for an unrelated 2018 case. In that

case, Anderson pleaded guilty to an amended charge of sexual battery under

R.C. 2907.03(A)(2) for a July 1, 2011 offense.       Anderson received a two-year

sentence in the instant case to be served consecutive to the sentence imposed in the

2018 case. Anderson was again determined to be a Tier III sex offender, advised of

postrelease control, and was ordered to pay costs. Not only is the record bereft of

an agreement that the plea involved the preservation of Anderson’s preindictment-

delay argument, but the trial court also declared that all motions that were not

specifically ruled on prior to the final judgment entry were moot.

               Anderson assigns a single error on appeal:
        The trial court erred in denying appellant’s motion to dismiss on the
        grounds of unjustified and prejudicial preindictment delay and thereby
        violated appellant’s due process rights under the Constitutions of the
        state of Ohio and the United States of America.

                  A guilty plea entered by a criminal defendant waives all alleged

constitutional allegations violations except for those related to the entry of the guilty

plea.       State v. Cruz, 8th Dist. Cuyahoga No. 107174, 2019-Ohio-788, ¶ 6, citing

State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 105, and

State v. Kelley, 57 Ohio St.3d 127, 566 N.E.2d 658 (1991), paragraph two of the

syllabus (a guilty plea effectively waives all appealable errors unless the errors

precluded the entry of a voluntary plea under Crim.R. 11).2

                  Thus, Anderson has “waived any alleged due process violation arising

from preindictment delay.” Id. at ¶ 7, citing State v. Shivers, 8th Dist. Cuyahoga

No. 105621, 2018-Ohio-99, ¶ 11, citing State v. Taylor, 8th Dist. Cuyahoga

No. 105322, 2017-Ohio-8066, ¶ 12, discretionary appeal not allowed, 152 Ohio

St.3d 1440, 2018-Ohio-1600, 96 N.E.3d 297, and State v. Brown, 8th Dist.

Cuyahoga No. 104095, 2017-Ohio-184, ¶ 9. See also State v. Thompson, 8th Dist.

Cuyahoga No. 104322, 2016-Ohio-8310, ¶ 3-4; State v. Ware, 11th Dist. Lake

No. 2007-L-154, 2008-Ohio-3992, ¶ 10.




        2At the June 21, 2021 pretrial hearing, the defense indicated a possible interest in
a plea agreement if Anderson retained his right to appeal the preindictment delay issue.
There is nothing further in the record to indicate the request was included in the final plea
agreement. The record also contains a consensus by the parties that Anderson’s plea was
knowingly, intelligently, and voluntarily made pursuant to Crim.R. 11.
               Notwithstanding the waiver, Anderson has not demonstrated

entitlement to relief. In 1977, the United States Supreme Court determined that

prosecutors may wait to file charges until “they are satisfied they will be able to

establish the suspect’s guilt beyond a reasonable doubt” and not “as soon as probable

cause exists.” United States v. Lovasco, 431 U.S. 783, 97 S.Ct. 2044, 52 L.Ed.2d 752

(1977). “To impose such a duty ‘would have a deleterious effect both upon the rights

of the accused and upon the ability of society to protect itself,’” id. at 791, quoting

United States v. Ewell, 383 U.S. 116, 120, 86 S.Ct. 773, 15 L. Ed. 2d 627 (1966). The

court rationalized that “requiring prosecutions to commence when probable cause

is established” protects potential defendants from “stand[ing] accused but untried”

for a longer period of time. Id.

               The United States Supreme Court has also determined that a

defendant is protected against any prejudice that may result from the time delay

between the alleged incident and indictment by the statute of limitations. Cruz at

¶ 10, citing U.S. v. Marion, 404 U.S. 307, 322, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971).

The statute of limitations serves as “the primary guarantee against bringing overly

stale criminal charges.” Id., citing id.3


      3   Generally, in Ohio a charge of rape under R.C. 2907.02 and 2907.03 must be
commenced within 25 years after the offense is committed. R.C. 2901.13(A)(4). However,
R.C. 2901.13(D) (1) provides that where a DNA match is found more than 25 years after
the incident, prosecution of that individual may be commenced within five years after the
DNA determination is complete. If the DNA determination is made within the 25-year
period, the prosecution may be commenced within the 25-year period or five years after
the determination is complete, whichever is longer. R.C. 2901.13(D)(2). The provisions
regarding R.C. 2907.02 and 2907.03 apply to violations committed on or after July 16,
2015, or to a violation committed before July 16, 2015, “if prosecution for that violation
               In Ohio, “[p]reindictment delay violates due process only when it is

unjustifiable and causes actual prejudice.” State v. Kafantaris, 2018-Ohio-1397, 110

N.E.3d 793, ¶ 19 (8th Dist.), citing State v. Jones, 148 Ohio St. 3d 167, 2016-Ohio-

5105, 69 N.E.3d 688, ¶ 12. “The Ohio Supreme Court has established a burden-

shifting framework for analyzing preindictment delay due process claims.” Id, citing

State v. Whiting, 84 Ohio St.3d 215, 217, 702 N.E.2d 1199 (1998). “Under this

framework, a defendant is first required to present evidence of actual prejudice; if

actual prejudice is established, the burden shifts to the state to produce evidence of

a justifiable reason for the delay.” Id.

               “[T]he determination of ‘actual prejudice’ involves ‘a delicate

judgment based on the circumstances of each case.’” Kafantaris at ¶ 20, quoting

State v. Walls, 96 Ohio St. 3d 437, 2002-Ohio-5059, 775 N.E.2d 829, ¶ 52, citing

Marion, 404 U.S. 307, 326, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971). “In making this

assessment, courts are to consider the evidence as it exists when the indictment is

filed and the prejudice the defendant will suffer at trial due to the delay.” State v.

Luck, 15 Ohio St.3d 150, 154, 472 N.E.2d 1097 (1984), citing Marion, 404 U.S. 307

at 326, 92 S.Ct. 455, 30 L.Ed.2d 468.

               In fact,

      The burden upon a defendant seeking to prove that preindictment
      delay violated due process is “‘nearly insurmountable,’” especially
      because proof of prejudice is always speculative. United States v.


was not barred under this section as it existed on the day prior to July 16, 2015.”
R.C. 2901.13(L). Over the past decade, through legislative initiatives and funding, Ohio
has processed a backlog of thousands of DNA rape kits.
      Montgomery, 491 Fed.Appx. 683, 691 (6th Cir. 2012), quoting
      [United v.] Rogers, [118 F.3d 466,] 477, fn. 10 [(6th Cir.1997)].

State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 100. Also,

“no presumption of prejudice arises in the due-process context when a

preindictment delay exceeds a particular length of time.” Id. at ¶ 98, citing United

States v. Schaffer, 586 F.3d 414, 425 (6th Cir.2009).

              In this case, on June 21, 2021, the trial court advised Anderson’s

counsel that it would consider a defense motion to hire an investigator and cover

related costs. Instead of filing a motion, on June 23, 2021, Anderson entered a guilty

plea and cited the futility of attempting to prove that the encounter was consensual.

Thus, under the facts of this case, Anderson waived the preindictment-delay

argument by pleading guilty instead of moving to have an investigator provided to

possibly obtain exonerating information prior to entering the plea.

              The single assigned error is overruled.

              The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________________
ANITA LASTER MAYS, JUDGE

SEAN C. GALLAGHER, A.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR